KATIE D. OLSON, Respondent Below, Appellant,
v.
DAMIEN NICHOLS, JR., Petitioner Below, Appellee.
No. 166, 2009.
Supreme Court of Delaware.
July 13, 2009.

ORDER
HENRY DuPONT RIDGELY, Justice
This 13th day of July 2009, it appears to the Court that, on May 29, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute her appeal by not paying the necessary fees and transcript costs. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.